[Until this opinion appears in the Ohio Official Reports advance sheets, it may be cited as
Huber Hts. City Schools Bd. of Edn. v. Montgomery Cty. Bd. of Revision, Slip Opinion No. 2017-
Ohio-8819.]




                                         NOTICE
     This slip opinion is subject to formal revision before it is published in an
     advance sheet of the Ohio Official Reports. Readers are requested to
     promptly notify the Reporter of Decisions, Supreme Court of Ohio, 65
     South Front Street, Columbus, Ohio 43215, of any typographical or other
     formal errors in the opinion, in order that corrections may be made before
     the opinion is published.



                          SLIP OPINION NO. 2017-OHIO-8819
   HUBER HEIGHTS CITY SCHOOLS BOARD OF E DUCATION, APPELLANT , v.
        MONTGOMERY COUNTY BOARD OF REVISION ET AL., APPELLEES.
  [Until this opinion appears in the Ohio Official Reports advance sheets, it
may be cited as Huber Hts. City Schools Bd. of Edn. v. Montgomery Cty. Bd. of
                    Revision, Slip Opinion No. 2017-Ohio-8819.]
Taxation—Real-property valuation—Basic facts of subject property’s sale
        undisputed and supported by some evidence in record—Board of Tax
        Appeals reasonably and lawfully presumed that property’s sale met all
        requirements that characterize true value—Board of Tax Appeals properly
        required school board to produce evidence rebutting recency of sale—
        Decision affirmed.
(No. 2015-1388—Submitted September 26, 2017—Decided December 6, 2017.)
              APPEAL from the Board of Tax Appeals, No. 2014-4891.
                              _______________________
                              SUPREME COURT OF OHIO



        Per Curiam.
        {¶ 1} This case involves the tax-year-2013 valuation of a retail property that
was split from a larger parcel and sold to appellee Huber Heights ABG, L.L.C., in
June 2012. The Board of Tax Appeals (“BTA”) determined that the property
should be valued according to the sale price. We affirm the BTA’s decision.
                           Facts and Procedural History
        {¶ 2} The subject property consists of 11.496 acres on which a large retail
building and a parking lot are situated. In June 2012, Huber Heights ABG
purchased the property, which had been part of a larger parcel, for $550,000. The
seller retained a small out lot.
        {¶ 3} For tax year 2012, the Montgomery County auditor valued the
original, undivided parcel at $1,661,130. Huber Heights ABG challenged that
valuation, arguing that the undivided parcel should have been valued at $550,000,
based on the sale price of the 11.496 acres, which included the existing retail
building. The parties seem to agree that the tax-year-2012 case settled, resulting in
a valuation of $850,000 for the undivided parcel.
        {¶ 4} For tax year 2013, the auditor established a new parcel number for the
subject property and valued it at $2,199,700. Huber Heights ABG filed a valuation
complaint with the Montgomery County Board of Revision (“BOR”), asking for a
reduction to $850,000—the same value attributed to the undivided parcel for tax year
2012. Appellant, Huber Heights City Schools Board of Education (“the school
board”), filed a countercomplaint seeking to retain the auditor’s valuation.
        {¶ 5} Before the BOR hearing, Huber Heights ABG sent the BOR closing
statements showing the June 2012 sale price of $550,000, but it did not send copies
of those documents to the school board. Huber Heights ABG did not introduce
those, or any other, documents at the BOR hearing; instead, an employee, Matthew
Rentschler, testified that Huber Heights ABG purchased the property for $550,000
in June 2012. Rentschler also testified that between the date of the sale and January



                                          2
                                 January Term, 2017




1, 2013, Huber Heights ABG spent about $200,000 improving the property so that
it could be used as a Rural King retail store. Rentschler asked the BOR to carry
forward a value of $850,000, the prior agreed-upon valuation of the undivided
parcel. The BOR instead reduced the new parcel’s value to $1,282,740.
       {¶ 6} The school board appealed to the BTA, which heard the case on the
statutory transcript and the parties’ written arguments. On appeal, the school board
asked the BTA to reinstate the auditor’s original valuation of $2,199,700, while
Huber Heights ABG continued to seek a valuation of $850,000. The parties agreed
that no evidence supported the BOR’s valuation.
       {¶ 7} The BTA rejected the BOR’s valuation and valued the property at
$550,000, finding that the June 2012 sale was a recent arm’s-length transaction.
The school board appealed to this court.
                                       Analysis
       {¶ 8} We must affirm the BTA’s decision if it is “reasonable and lawful.”
R.C. 5717.04. In making this determination, we must consider legal issues de novo,
Akron City School Dist. Bd. of Edn. v. Summit Cty. Bd. of Revision, 139 Ohio St.3d
92, 2014-Ohio-1588, 9 N.E.3d 1004, ¶ 10-11, and defer to findings concerning the
weight of evidence so long as they are supported by the record, Olmsted Falls Bd.
of Edn. v. Cuyahoga Cty. Bd. of Revision, 122 Ohio St.3d 134, 2009-Ohio-2461,
909 N.E.2d 597, ¶ 27.
       {¶ 9} In its three propositions of law, the school board argues that the
BTA’s decision is unreasonable and unlawful because Huber Heights ABG did not
meet its initial burden of proof with competent and probative evidence. Central to
this argument is the fact that Huber Heights ABG did not ask the BOR or the BTA
to value the subject property according to the sale price. According to the school
board, Huber Heights ABG’s failure to advocate for the sale price was a concession
that the sale was not recent to the tax-lien date and, therefore, that the sale price is
not the best evidence of the property’s value.




                                           3
                             SUPREME COURT OF OHIO



       {¶ 10} Though it is true that Huber Heights ABG did not seek a valuation
of $550,000 in the proceedings below, that does not mean that the BTA acted
unreasonably or unlawfully in establishing $550,000 as the property’s value.
Irrespective of the values advocated by the parties, the BTA has an independent
statutory duty to “ ‘determine the taxable value of the property.’ ” Sapina v.
Cuyahoga Cty. Bd. of Revision, 136 Ohio St.3d 188, 2013-Ohio-3028, 992 N.E.2d
1117, ¶ 28, quoting R.C. 5717.03(B). The question, then, is whether the BTA
reasonably and lawfully weighed and evaluated “ ‘ “all evidence properly before
it” ’ in arriving at its own decision.” Vandalia-Butler City Schools Bd. of Edn. v.
Montgomery Cty. Bd. of Revision, 130 Ohio St.3d 291, 2011-Ohio-5078, 958
N.E.2d 131, ¶ 13, quoting Hilliard City Schools Bd. of Edn. v. Franklin Cty. Bd. of
Revision, 128 Ohio St.3d 565, 2011-Ohio-2258, 949 N.E.2d 1, ¶ 17, quoting
Columbus Bd. of Edn. v. Franklin Cty. Bd. of Revision, 76 Ohio St.3d 13, 15, 665
N.E.2d 1098 (1996). Because the BTA relied exclusively on the property’s sale
price in determining its value, we must consider whether the record adequately
supports the BTA’s finding that the property was the subject of a recent arm’s-
length sale.
       {¶ 11} Huber Heights ABG had “a relatively light initial burden” to
demonstrate that the June 2012 sale was a qualifying sale under R.C. 5713.03. Lunn
v. Lorain Cty. Bd. of Revision, 149 Ohio St.3d 137, 2016-Ohio-8075, 73 N.E.3d
486, ¶ 14. Its initial burden has been satisfied if there was sufficient evidence that
the sale occurred and that the sale appeared on its face to meet “all the requirements
that characterize true value.” Cincinnati School Dist. Bd. of Edn. v. Hamilton Cty.
Bd. of Revision, 78 Ohio St.3d 325, 327-328, 677 N.E.2d 1197 (1997); Dauch v.
Erie Cty. Bd. of Revision, 149 Ohio St.3d 691, 2017-Ohio-1412, 77 N.E.3d 943,
¶ 16. If Huber Heights ABG met its initial burden, the school board then had the
burden of producing rebuttal evidence showing that the sale was not at arm’s length
or not recent to the tax-lien date. Cincinnati School Dist. at 327-328.



                                          4
                                    January Term, 2017




        {¶ 12} Here, the record contains relatively little documentation of the
sale—only the closing statements Huber Heights ABG submitted to the BOR1 and
a property-record card that refers to the parcel split. In addition to this limited
documentation, Matthew Rentschler testified that Huber Heights ABG purchased
the property in June 2012 for $550,000.
        {¶ 13} By itself, this evidence may not have established the presumption of
a facially qualifying sale. See FirstCal Indus. 2 Acquisitions, L.L.C. v. Franklin
Cty. Bd. of Revision, 125 Ohio St.3d 485, 2010-Ohio-1921, 929 N.E.2d 426, ¶ 24
(referring to “the basic documentation of a sale”); Worthington City Schools Bd. of
Edn. v. Franklin Cty. Bd. of Revision, 124 Ohio St.3d 27, 2009-Ohio-5932, 918
N.E.2d 972, ¶ 28 (relying on a deed and a conveyance-fee statement); Cummins
Property Servs., L.L.C. v. Franklin Cty. Bd. of Revision, 117 Ohio St.3d 516, 2008-
Ohio-1473, 885 N.E.2d 222, ¶ 3, 7, 41 (relying on a deed and a purchase
agreement). But, significantly, the school board concedes that the subject property
sold in June 2012 for $550,000. We have held that “less documentary evidence”
of a sale is required “if there is no real dispute about the basic facts of the sale.”
Dauch at ¶ 18, citing Utt v. Lorain Cty. Bd. of Revision, 150 Ohio St.3d 119, 2016-
Ohio-8402, 79 N.E.3d 536, ¶ 14; see Mason City School Dist. Bd. of Edn. v. Warren
Cty. Bd. of Revision, 138 Ohio St.3d 153, 2014-Ohio-104, 4 N.E.3d 1027, ¶ 31.
Because the basic facts of the sale are undisputed and are supported by some
evidence in the record, we hold that the BTA reasonably and lawfully presumed
that the June 2012 sale met all the requirements that characterize true value.




1
  The school board argues that the closing statements cannot be considered because they were not
introduced or admitted into evidence at the BOR hearing. They were, however, included in the
statutory transcript certified to the BTA under R.C. 5717.01. Because the school board did not
object to the documents before the BTA, we hold that the school board waived any challenge to the
closing statements. See RNG Properties, Ltd. v. Summit Cty. Bd. of Revision, 140 Ohio St.3d 455,
2014-Ohio-4036, 19 N.E.3d 906, ¶ 33.




                                               5
                             SUPREME COURT OF OHIO



       {¶ 14} The school board, therefore, had the burden of producing rebuttal
evidence showing that the sale either was not at arm’s length or not recent to the
tax-lien date. Cincinnati School Dist., 78 Ohio St.3d at 327-328, 677 N.E.2d 1197.
The school board does not challenge the arm’s-length nature of the sale, but it
argues that the sale was not recent because Huber Heights ABG spent at least
$200,000 improving the property between June 2012 and the tax-lien date.
       {¶ 15} We have held that when substantial changes are made to a property
after a sale, the sale may not be recent, even if it was temporally near the tax-lien
date. See W. Carrollton City Schools Bd. of Edn. v. Montgomery Cty. Bd. of Revision,
150 Ohio St.3d 215, 2017-Ohio-4328, 80 N.E.3d 484, ¶ 9-12; see also R.C.
5713.03(B). In this case, the BTA acknowledged that the postsale expenditures
were “considerable as compared to the sale price” but found that no evidence
showed that they substantially changed the property. BTA No. 2014-4891, 2015
Ohio Tax LEXIS 3132, *9-10.
       {¶ 16} The school board argues that the BTA improperly required it to
produce evidence showing that the expenditures materially changed the property.
According to the school board, it should not be required to disprove the recency of
the sale with evidence of the nature of the improvements to the property, because
Huber Heights ABG never advocated for the recency of the sale. The school board
emphasizes that only Huber Heights ABG has access to information about the
improvements.
       {¶ 17} We reject this argument in view of the discussion above, which
explains why the BTA reasonably and lawfully applied the presumption of recency
recognized in Cincinnati School Dist., 78 Ohio St.3d at 327-328, 677 N.E.2d 1197.
And although the school board likely is correct that Huber Heights ABG possesses
the relevant information concerning its expenditures on the property, that
information could have been obtained through discovery, by cross-examining
Rentschler, or by issuing a subpoena to some other knowledgeable witness. See



                                         6
                                January Term, 2017




Dauch, 149 Ohio St.3d 691, 2017-Ohio-1412, 77 N.E.3d 943, at ¶ 21. Because it
is settled that “when performing an independent valuation, the BTA is not bound
by the values advocated by the parties,” Sapina, 136 Ohio St.3d 188, 2013-Ohio-
3028, 992 N.E.2d 1117, at ¶ 28, the school board had notice that it would need to
rebut the recency or arm’s-length character of the sale.
       {¶ 18} Because the BTA properly required the school board to produce
evidence rebutting the recency of the sale, the sole question is whether the BTA
reasonably and lawfully weighed the evidence. The school board has not shown
that the BTA abused its discretion in that regard. See Worthington City Schools Bd.
of Edn. v. Franklin Cty. Bd. of Revision, 129 Ohio St.3d 3, 2011-Ohio-2316, 949
N.E.2d 986, ¶ 18. We therefore defer to the BTA’s recency finding.
       {¶ 19} As a final matter, the school board cites Terraza 8, L.L.C. v. Franklin
Cty. Bd. of Revision, 150 Ohio St.3d 527, 2017-Ohio-4415, 83 N.E.3d 916, which
we decided after briefing in this case was completed, as additional authority in
support of its position. In Terraza, we held that R.C. 5713.03 as amended by 2012
Am.Sub.H.B. No. 487 applies to tax-year-2013 cases. Id. at ¶ 18. Under this
version of the statute, “a recent arm’s-length sale price is not conclusive evidence
of the true value of property.” Id. at ¶ 30. Although a recent arm’s-length sale price
remains the best evidence of a property’s true value, such evidence can be rebutted.
Id. at ¶ 31-34. Our holding in Terraza does not affect this case, however, because
the school board offered no rebuttal evidence that supports an alternative valuation.
                                                                  Decision affirmed.
       O’CONNOR, C.J., and O’DONNELL, KENNEDY, FRENCH, O’NEILL, FISCHER,
and DEWINE, JJ., concur.
                               _________________
       Rich & Gillis Law Group, L.L.C., Mark H. Gillis, Karol C. Fox, and
Kimberly G. Allison, for appellant.




                                          7
                           SUPREME COURT OF OHIO



       Critchfield, Critchfield & Johnson, Ltd., Peggy J. Schmitz, and Sarah B.
Baker, for appellee Huber Heights ABG, L.L.C.
                             _________________




                                      8